Citation Nr: 0942413	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for third molar (tooth 
number 30).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to December 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for 
third molar (tooth number 30).  The Veteran testified before 
the Board in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA must look at the bases for the prior denial and notify the 
Veteran as to what evidence is necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient at the time of the previous 
denial.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
upon which the prior claim was denied.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the Veteran has not yet 
been notified as to the specific evidence necessary to reopen 
his claim for service connection.  On remand, the Veteran 
should be so notified.  

The Board regrets the additional delay that will result from 
this remand, but finds it necessary in order to ensure that 
the appellant has received all notice required by law.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claim for service 
connection for third molar (describes 
what new and material evidence is under 
the current standard); and (2) notifies 
him of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial (evidence showing that he had 
dental trauma in service or that he had 
treatment for his tooth in service that 
qualifies for service connection).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

